MEMO OPINION
PER CURIAM:
Dallas E. Howard, an- inmate of- the Montana State Prison, appearing pro se, petitions this Court for a writ of habeas corpus.
In his petition he-states that he is an Indian and that-his constitutional rights were violated and denied him when he. was arrested and removed from a federal Indian reservation.
In support of this contention he alleges that on March 16, 1965, he was sentenced to a term of five years by the district *520court of the seventeenth judicial district in and for the County of Phillips; that such sentence was suspended and he was put on probation. That on or about May 20, 1965, while he was working on the Fort Belknap Indian Reservation a parole officer and deputy sheriff appeared on the job site and the parole officer directed the deputy sheriff to arrest him; that such arrest was without permission of the tribal judicial system of the reservation, the United States commissioner or the United States district attorney of Montana.
Petitioner was taken before the district court and his suspended sentence was revoked; he claims that since his arrest was illegal that his present detention is invalid, illegal and void.
The district court file indicates that the court found at his hearing on the petition for revocation of sentence that he had failed to cooperate with his parole officer by not reporting his whereabouts; frequented places where intoxicating beverages were sold; indulged in drinking intoxicating beverag'es; and associated with ex-convicts, all of which were prohibited by the order of suspension and the rules of the Board of Pardons.
At all times petitioner was represented by counsel,. being at his arraignment, plea, and revocation hearing.
The court file also discloses that in July 1969, he filed in the district court a motion to vacate and set aside his sentence, his complaint then being with reference to his arrest for violating the terms of his parole from the prison. He had been paroled on May 13, 1966, was arrested in Spokane, Washington on February 23, 1968, and returned to the Montana State Prison where his parole was revoked on March 5, 1968. He was again represented in the district court by counsel.
In no proceeding previously has any question been raised as to his arrest on an Indian reservation, nor do the court minutes in the various proceedings indicate, that such a question was ever raised. ,
*521However, according to petitioner’s statements lie was arrested by William C. Halver, a deputy sheriff of Blaine County, Montana. Mr. Halver was commissioned by the United States Department of Interior, Bureau of Indian Affairs, Billings, Montana, as a special deputy officer of the Bureau of Indian Affairs, and as such he was authorized to make the arrest complained of.
No merit appearing the relief requested is refused and this proceeding is dismissed.